Citation Nr: 0608810	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals, fracture 
base distal phalanx, right index finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2005 for further development.  


FINDING OF FACT

The veteran's service-connected residuals, fracture base 
distal phalanx, right index finger (dominant) are manifested 
by subjective complaints of pain, but there is no ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the 
veteran's service-connected residuals, fracture base distal 
phalanx, right index finger (dominant) have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, Code 5225  (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed a 
claim for service connection for a right wrist condition in 
December 2001.  The RO issued a rating decision in June 2002 
which granted service connection for the right wrist 
condition and residuals, fracture base distal phalanx, right 
index finger (even though the veteran did not specifically 
include the injury in his claim).  The veteran filed a notice 
of disagreement in which he sought a compensable rating for 
his residuals, fracture base distal phalanx, right index 
finger.  The RO sent the veteran VCAA letters in October 2003 
and April 2004 regarding his claim for a higher initial 
rating.  These letters effectively notified the appellant of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the October 2003 and April 2004 notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of a higher initial or staged rating, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for a compensable rating for 
residuals, fracture base distal phalanx, right index finger.  
However, the notices did not address any effective date 
considerations or criteria.  Despite any inadequate notice 
provided to the appellant in this regard, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  For reasons hereinafter discussed, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable rating.  Therefore, any question as to an 
effective date for a compensable rating is moot.    

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, fracture base 
distal phalanx, right index finger warrants a compensable 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected residuals, fracture base 
distal phalanx, right index finger has been rated by the RO 
under the provisions of Diagnostic Code 5225.  Under this 
regulatory provision, a rating of 10 percent is warranted 
where the veteran experiences ankylosis (either favorable or 
unfavorable) of the index finger.  The RO has also noted, in 
supplemental statements of the case, that pursuant to 
Diagnostic Code 5153, a 10 percent rating is warranted for 
amputation of the index finger through middle phalanx or at 
distal joint.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

When the VA issued its June 2002 rating decision, it 
correctly noted that not only had the veteran neglected to 
make a claim regarding his right index finger, but that there 
were no post service VA treatment reports for any right index 
finger disability.  The first evidence of treatment is dated 
April 2003.  At that time, the veteran complained of chronic 
wrist and finger pain.  He stated that the severity of the 
pain was a 6 on a scale of 1-10.  The clinician indicated 
that the pain was being managed with medication.  In May 
2003, the veteran stated that he is employed as a chef and 
that by the end of the day, he has increased pain (8-10 on a 
scale of 1-10) and swelling in the wrist and finger.  In 
December 2003, the veteran was noted to have an enlarged 1st 
finger metacarpophalangeal (MCP) joint.  He stated that he 
had 3rd finger painful motion; his other fingers had range of 
motion within normal limits.      

He underwent a VA examination in January 2004.  The clinician 
indicated that he did not have the claims file available for 
review.  In addition, he referred to the veteran's right 
middle finger (as opposed to right index finger) throughout 
the examination report.  It appeared to the Board that the 
veteran had examined the wrong finger.  Consequently, the 
Board remanded the claim for another VA examination.  

The veteran underwent a VA examination in September 2005.  He 
apparently thought that the examination was going to focus on 
his back.  Once he was informed that the examination was to 
be focused on his right index finger, he stated that both his 
ring and index fingers were crushed in service.  He stated 
that he is a cook but that he cannot work because of his 
back, wrist, and hand conditions.  He complained of pain in 
all his knuckles, especially those on his right ring and 
index fingers.  He experiences pain throughout his entire 
wrist and hand.  He stated that he could not make a fist, but 
the clinician indicates that upon examination, he was able to 
do so.  The clinician noted that the veteran moved all of his 
fingers well.  The veteran reported that his whole hand aches 
upon lifting or holding objects.  As a result, he has a 
tendency to drop things.  (The clinician noted that the 
veteran has degenerative joint disease and possible aseptic 
necrosis of the right wrist.)  

Upon examination, the clinician did not see any clubbing of 
the distal phalanx in the right index finger.  He also noted 
that there were no functional defects in the right index 
finger, and that the veteran had full range of motion of all 
of his joints.  There was no swelling or tenderness in any of 
the joints (distal phalanx included).  All of the veteran's 
fingertips reached the transverse crease of the palm with 
normal opposition of the tips to the thumb.  The veteran was 
able to achieve normal grasping movements of the right index 
finger.  He had normal strength and coordination.  The 
clinician found that no other joint was affected by the 
disability of the right index finger.  The clinician also 
noted that there was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  The clinician diagnosed 
the veteran with status post fracture of distal phalanx right 
index finger, no residuals.    

The Board notes that in order to warrant a compensable rating 
for residuals, fracture base distal phalanx, right index 
finger, the veteran's disability must be manifested by 
ankylosis (favorable or unfavorable), or be analogous to 
amputation through middle phalanx or at distal joint.  To the 
contrary, the Board finds that there are no treatment records 
concerning the right index finger until April 2003, at which 
time he complained of pain.  In December 2003, he was noted 
to have an enlarged MCP joint on the index finger.  The 
veteran complained of painful range of motion in the 3rd 
finger (not the index finger) and the clinician noted that 
all his other fingers had normal range of motion.  At the 
veteran's September 2005 VA examination, the clinician 
confirmed full range of motion of the right index finger.  
The veteran stated that he was unable to make a fist, but 
then he was able to do it successfully.  The clinician found 
that there were no functional defects in the right index 
finger; no swelling or tenderness in any of the joints 
(distal phalanx included).  He also found that the veteran 
was able to achieve normal grasping movements of the right 
index finger.  The clinician diagnosed the veteran with 
status post fracture of distal phalanx right index finger, no 
residuals.    

The Board finds that there is no medical evidence of 
ankylosis.  In fact, the preponderance of the evidence shows 
that the veteran does not even suffer from limitation of 
motion.  Moreover, there is no evidence that the veteran's 
disability more nearly approximates to amputation through 
middle phalanx or at distal joint.
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no persuasive showing by the veteran that 
the service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran's remarks regarding the 
impact of the disability on his employment as a cook are 
unsupported.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged compensable rating for 
residuals, fracture base distal phalanx, right index finger 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

The appeal is denied.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


